Loring, J.
By the terms of the deed under which both plaintiff and defendant claim to be entitled, the trustee was to hold the land in question in trust “ to pay over to David Ahern and Ellen Ahern, wife of David, during their joint lives and then to the survivor, during the life of the survivor, the rents and profits, or at their-allow them to occupy said estate and *79at the decease of the said survivor convey said premises to their heirs at law.”
The respondent’s contention is that the words “ to their heirs at law ” are to be construed “ to the heirs at law of the survivor.” But we see no reason for departing from the meaning of the words used in the deed. The words “ their heirs at law ” mean the heirs at law of both David and Ellen, and not the heirs at law of either alone. The respondent took no equitable interest under this deed.
It seems to have been conceded by the respondent that she did not take the legal title which came to her husband upon the death of his son, the trustee named in the deed. We are of opinion that where the legal title to land is held by a husband in trust for others it does not descend to his wife as one of his statutory heirs. In such a case R. L. c. 140, § 3, and the rule acted upon in International Trust Co. v. Williams, 183 Mass. 173, do not apply.

Exceptions overruled.